UNITED STATES DEPARTMENT OF EDUCATION
0

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
oR

NOV

1 8

2003

Ms. Shan Goff
Chief
Bureau of Instructional Support and Community Services
Florida Department of Education
325 West Gaines Street, Suite 614
Tallahassee, Florida 32399-0400
Dear Ms . Goff:
The Office of Special Education Programs received the enclosed letter from Ms .
Ms.
requests that we forward her letter to the Florida
Department of Education as a complaint . Please resolve this complaint in accordance
with the complaint requirements in the regulations applicable to Part B of the Individuals
with Disabilities Education Act (IDEA) at 34 CFR §§300.660-300 .662 . Consistent with
these regulations, your agency, among other duties, must do the following within 60
calendar days of receiving this complaint :
Conduct an independent on-site investigation if your agency determines such an
investigation is necessary ;
Give the complainant the opportunity to submit additional information, either
orally or in writing, about the allegations in the complaint ;
Review all relevant information and make an independent determination as to
whether the public agency is violating a requirement of Part B ; and
Issue a written decision to the complainant that addresses each allegation in the
complaint and contains findings of fact, conclusions, and the reasons for your
agency's final decision .
In your resolution of this complaint, it may be helpful to note that under Part B of the
IDEA, 20 U .S .C. 1415(i)(3)(B)-(G) and its implementing regulations at 34 C .F.R.
§300 .513, the court, in its discretion, may award reasonable attorneys' fees as part of the
costs to the parents of a child with a disability who is the prevailing party in a due process
hearing . The statute specifically authorizes attorneys' fees for the parents of children
with disabilities and does not provide a reciprocal right under the IDEA for a local
educational agency (LEA) or State educational agency (SEA) . While the IDEA does not
afford an LEA the right to recover attorneys' fees under the IDEA, it may be permissible
for an LEA or SEA to recover fees under other applicable federal or State laws . Where,
400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
w ww .ed .go v
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - Ms. Shan Goff
for example, under applicable State or federal law, an LEA has the ability to seek
recovery of attorneys' fees if a complaint is filed in bad faith, under the notice provisions
of the IDEA, it would be permissible for the LEA to state the provisions of such laws . It
would, of course, be impermissible to misstate the provisions of the law in an effort to
dissuade, deny or delay a parent from exercising their right to a due process hearing or
any other rights afforded under the IDEA .
Please send a copy of your agency's final decision to Ms- . Crum-Norris and to :
Ms. Sheila Friedman
U.S . Department of Education
Office of Special Education Programs
Room 3633, Switzer Building
400 Independence Avenue
Washington, D .C. 20202-2640
Thank you in advance for your attention to this matter . If you have questions or
concerns, you can contact Dale King at 202-260-1156 or Sheila Friedman at 202-2059055.
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
CC :

Enclosures

